           Case 3:19-md-02885-MCR-GRJ Document 1005 Filed 02/21/20 Page 1 of 1




                               United States District Court
                                   CIVIL MINUTES - GENERAL

Case No.: 3:19-md-2885-MCR/GRJ                                               Date: February 21, 2020
In Re: 3M Combat Arms Earplug Products Liability Litigation

DOCKET ENTRY: Ninth Case Management Conference

Special Master Judge David Herndon present. Order to follow memorializing the Case Management Conference.

PRESENT:
 Honorable      M. Casey Rodgers                    Tevenia Jacobs      Susan Simms      Donna Boland
            United States District Judge             Law Clerk          Deputy Clerk     Court Reporter
 Honorable        Gary R. Jones
           United States Magistrate Judge

APPEARANCES:

Lead Counsel for Plaintiffs:     Bryan Aylstock, Shelley Hutson and Christopher Seeger

Lead Counsel for Defendants:    Kimberly Branscome, Nick Wasdin and Larry Hill
3M Co. and Aearo

PROCEEDINGS:

Pre-conference Meeting w/lead counsel from 8:30 am to 9:40 am

9:45 am  Court in Session - Introduction of Counsel
         Court addresses the following matters:
         C Court addresses meeting w/VA and DOD re: Touhy requests on Jan. 28, 2020
         C Court notifies counsel of VA’s backlog of record requests
         C 25 Bellwether cases to be identified and submitted to Judge Herndon
         C Court discusses Pretrial Order (PTO 26)
         C Future Case Management Conferences set: March 27, April 24, and May 29, 2020
10:02 am Court in Recess
